DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “drive means”, “attaching means” and “connecting means have been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” without reciting sufficient structure to achieve the function. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C.
112(f) the applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For example, only:
 With respect to claims 1, 6 and 11, claims are indefinite because they are drafted in such a way that it is not clear whether they are drawn to the sub-combination of an assembly or to the combination of an assembly and a refiner. For example, only, and with reference to claim 1, lines 1-3 thereof recite “An assembly comprising an annular hub with a hub inner surface and a hub outer surface and a rotary third refining member having a central opening within a refining member inner surface, the third refining member being adapted to be used in a refiner …”, indicating that what is claimed is the sub-combination of an assembly. On the other hand, portions of the claim recite limitations on the a refiner or limitations that are dependent on the a refiner (the rotary third refining member being adapted to be disposed in the chamber between the first and second refining members, the first, second and third refining members being coaxial with each other,….). These elements indicate that perhaps the applicant’s intention is to claim the refiner in combination with the assembly. All of the independent claims rejected under the aforementioned grounds contain the same defects. In this office action it is presumed that the claims are drawn to the combination of the assembly and the refiner. However, correction is required. 
Regarding claims 1, 6 and 11, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With respect to claim 1: the claim language is confusing since it is not clear whether “a member portion” in line 5 is one of the at least two members portions in line 18 or is an additional one.  Note also claims 5 and 11 with this regard.
Several expressions recited in the claims lack sufficient antecedent bases. For example, only, the phrase "the refining member" in line 18 of claim 1 lack proper antecedent basis. In another example only, the phrase “the ports” in line 3 of claim 5 also lacks proper antecedent basis. In yet another example only, the phrase "the refining member" in line 18 of claim 6 lacks proper antecedent basis. In a fourth example only, note the expression “the infrared” in claim 15. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullins et al (US 2011/0271969).
Bullins et al discloses in Figs. 1-13, an assembly comprising (Fig. 2-4) an annular hub (400) with a hub inner surface and a hub outer surface and a rotary third refining member (200) having a central opening within a refining member inner surface, a refiner 1 comprising a housing having a chamber, a material admitting inlet (2C) and an outlet (2D); spaced apart first and second refining members (21 and 22 respectively) mounted in the chamber; the rotary third refining member being disposed in the chamber between the first and second refining members,[AltContent: connector][AltContent: connector] the first, second and third refining members being coaxial with each other (Fig. 1) with a first path for the movement of material from the inlet being defined between the first and third refining members, with a second path for the movement of material to the outlet being defined between the third and second refining members, the first and second refining members respectively having first and second comminuting projections adjacent to the first and second paths and the third refining member having third and fourth comminuting projections (31, 32) adapted to be adjacent to the first and second paths and respectively cooperating with the first and second projections to refine the material flowing along the first and second paths, the refiner further including drive means 5 to rotate the third refining member and comprising a drive shaft, the hub (400) being rigidly connected to the drive shaft 5 (Fig. 1) and received in the third refining member central opening (Fig. 2), wherein the refining member has at least two equally spaced apart member portions extending radially inwardly from the member inner surface (Fig. 2), the assembly further including connecting means (600) for connecting the member portions to the hub (400), attaching means to attach the hub (400) to the drive shaft 5, the attaching means comprising the hub inner surface having a spline (para. [0032], Fig. 2), and an annular collar (300) having an outer surface having a spline to engage the spline on the hub inner surface, and a collar inner surface to engage the drive shaft (para. [0036]: a keyway and a key).
Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilao (3,984,057).
Pilao discloses in Figs. 1-7, an assembly comprising an annular hub (58) with a hub inner surface and a hub outer surface and a rotary third refining member having a central opening within a refining member inner surface, the third refining member (28), a refiner comprising a housing (10) having a chamber, a material-admitting inlet (18) and an outlet (20); spaced apart first (26) and second (30) refining members mounted in the chamber; the rotary third refining member (28) being adapted to be disposed in the chamber between the first and second refining members (26, 30), the first, second and third refining members (26, 28, 30) being coaxial with each other, with a first path (P1) for the movement of material from the inlet (18) being defined between the first (26) and third (28) refining members, with a second path (P2) for the movement of material to the outlet being defined between the third (28) and second (30) refining members, the first and second refining members (26, 30) respectively having first and second comminuting projections (74, 80) adjacent to the first and second paths (P1, P2) and the third refining member (28) having third and fourth comminuting projections (76, 78) adjacent to the first and second paths and respectively cooperating with the first and second projections (74, 80) to refine the material flowing along the first and second paths (P1, P2), the refiner further including drive means to rotate the third refining member (28) and comprising a drive shaft (50), the hub (58) rigidly connected to the drive shaft (50) and received in the third refining member central opening, wherein the (third) refining member (28) has at least two equally spaced apart member portions (84) extending radially inwardly from the member inner surface, the assembly further including connecting means (66) for connecting the member portions (84) to the hub (58), the hub (58) including an annular cover plate (unitary with the hub 58) with at least two radially extending spaced apart flanges (61), each flange overlying a member portion (84), and attaching means (59, 60) adapted to attach the hub (58) to the drive shaft (50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a refiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725